Citation Nr: 0028235	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  98-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.  
This appeal arises from June 1997 and December 1997 rating 
decisions of the Department of Veterans Affairs (VA), 
regional offices (ROs) in St. Louis, Missouri, and 
Montgomery, Alabama.  

The June 1997 rating decision granted service connection for 
a right knee disorder and assigned a 10 percent evaluation.  
The December 1997 rating decision granted service connection 
for a left knee disorder and assigned a 10 percent 
evaluation, and denied service connection for a bilateral 
foot disorder, heart disease, duodenitis, migraine headaches, 
and stomach aches.  The veteran submitted a notice of 
disagreement in March 1998.  A statement of the case covering 
the five service connection issues (listed as issues 1-5 on 
the statement of the case) and increased initial evaluations 
for the left and right knee disorders (listed as issues 6 and 
7 on the statement of the case) was issued in April 1998.  
The veteran's claims folder was then transferred to the North 
Little Rock, Arkansas, RO.  

In May 1998, the veteran submitted a Form 9 specifically 
noting that "I continue my appeal of issues 1 through 5."  
The veteran testified at a hearing at the RO in June 1998.  
The issues of increased evaluations for the left and right 
knee disorders were not addressed at the hearing.  In 
September 1998, the hearing officer's decision granted 
service connection for duodenitis and stomach aches, and 
continued the denial of the other service connection claims.  
The veteran did not submit a disagreement with the initial 
evaluation assigned to the duodenitis/stomach disability.  In 
August 2000, the veteran's local representative submitted a 
statement in lieu of a VA Form 646.  That statement included 
the issues of entitlement to increased evaluations for the 
left and right knee disorders.  However, the Board notes that 
the veteran himself has not indicated that he wished to 
perfect his appeal as to the knee ratings, and, in any event, 
the representative's August 2000 statement would not 
constitute a timely substantive appeal with respect to those 
issues.

Accordingly, the Board will now proceed to consider the three 
issues properly on appeal as listed on the first page of this 
decision.


FINDINGS OF FACT

1.  There is no objective evidence of a current heart 
disorder of record. 

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for a heart 
disorder is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.  

4.  Migraine headaches were diagnosed during service and on 
VA examinations shortly after the veteran's separation from 
service in 1997.

5.  Hyperuricemia with possible gout was diagnosed in service 
in 1996, and recurrent gout with hyperuricemia was noted on 
VA examination in 1998.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim to service connection for a heart disorder.  
38 U.S.C.A. § 5107 (West 1991).  

2.  Gout was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  Migraine headaches were incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Heart Disorder

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for a heart disorder, the Board 
concludes that the veteran's claim for service connection for 
that condition is not well grounded.

The service medical records contain a chest X-ray in May 1995 
that showed no evidence of acute active cardiopulmonary 
disease.  A January 1997 ECG was noted as abnormal, but 
cardiac catheterization showed negative findings.  VA heart 
examination in October 1997 found no evidence of current 
heart disease, and VA examination in August 1998 found no 
evidence of organic heart disease. 

The available objective medical evidence shows no actual 
diagnosis of a heart disorder either during service or 
currently.  The veteran's lay statements to the effect that 
he has a chronic heart disorder which began during service 
are not supported by objective medical evidence and are not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  His own 
statements as to medical diagnoses are not competent to 
render his claim well-grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of objective medical 
evidence to support the veteran's contentions, his claim is 
not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has a chronic heart 
disorder which originated during or resulted from any 
incident of active service.  Based upon the foregoing, the 
Board concludes that he has failed to meet his initial burden 
of presenting evidence that his claim for service connection 
for a heart disorder is plausible or otherwise well-grounded.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under 
these circumstances, the claim is denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Foot Disorder and Headaches

The Board finds that the claims for service connection for a 
bilateral foot disorder and for migraine headaches are well 
grounded and that there is no further duty to assist the 
claimant in the development of those claims.  38 U.S.C.A. § 
5107 (West 1991).

The service medical records show that the veteran was seen 
with complaints of headaches in July 1977.  Tension headache 
was the diagnosis.  In February 1980, the veteran again 
complained of headaches.  The impression was "benign HA most 
probably."  An internal medicine examination in March 1980 
found common migraines, fairly severe.  A neurology 
consultation in October 1980 resulted in a diagnosis of 
vascular headaches.  Vascular/tension headaches were also 
noted in November 1980. 

In July 1983, the veteran reported a left foot injury during 
adventure training.  X-ray was negative, and a diagnosis of 
nonspecific irritation was made.  In March 1989, the veteran 
reported pain on the side of his right big toe.  Podiatry 
examination was normal.  In January 1996, probable 
hyperuricemia with possible gout was noted.

VA podiatry examination in October 1997 diagnosed normal feet 
on examination.  Neurological examination resulted in a 
diagnosis of "headache which would be qualified as episodic 
tension type headache and infrequent migraine.  The latter 
type headache by patient report started while on active duty.  
Given the family history of migraines, this is likely an 
inherited condition." 

VA examination in August 1998 diagnosed recurrent gout with 
hyperuricemia, as well as chronic muscle tension-type 
headaches occurring on a daily basis, which are mild, and 
superimposed migraine occurring approximately twice/month. 

The record shows multiple complaints of headaches and foot 
pain during service, with diagnoses of migraine headaches and 
possible gout made while the veteran was on active duty.  The 
current medical evidence contains diagnoses of recurrent gout 
as well as recurrent tension-type and migraine headaches.  
Based on the current record, the Board is unable to conclude 
definitively that the veteran's current gout and headache 
disorder(s) began during service; however, it appears that 
the evidence is at least equipoise.  Resolving reasonable 
doubt in the veteran's favor, the Board concludes that the 
veteran is entitled to service connection for migraine 
headaches and gout.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (1999).


ORDER

Service connection for a heart disorder is denied.

Service connection for a bilateral foot disorder, gout, is 
granted.

Service connection for migraine headaches is granted.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 

